        Case 3:18-cv-00123-KRG Document 46 Filed 08/20/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JOHN PAUL SHIMMEL, an incapacitated             CIVIL ACTION NO. 3:18-cv-00123-KG
 Person, by his parent and duly appointed
 Permanent plenary guardian of the person and
 Estate, BEATRICE SHIMMEL,
                                                 AMENDED COMPLAINT
                       Plaintiffs,

 v.

 NAVISTAR, INC., a foreign corporation;
 RUSH TRUCK CENTERS OF VIRGINIA,
 INC., a foreign corporation; RUSH TRUCK
 LEASING, INC. a foreign corporation;
 EXPRESS LIGHT TRUCKING, INC., a
 foreign corporation; WEI JIANG, a non-
 resident individual, and SEALAND FOODS,
 INC., a foreign corporation,

                       Defendants.


                                     AMENDED COMPLAINT

       The Plaintiffs, John Paul Shimmel, an incapacitated person, by his parent and duly

appointed Permanent Plenary Guardian of the Person and Estate, Beatrice Shimmel, sues the

named defendants and state the following:

                                        THE PARTIES

       1.     The Plaintiffs are John Paul Shimmel and his parent and duly appointed Guardian,

              Beatrice Shimmel, who have lived at all relevant times at 396 Church Street,

              Morrisdale, PA, 16858.

       2.     The Defendant Navistar, Inc. (referenced herein as Navistar) is a business entity

              incorporated in the State of Delaware and having its principal place of business at

              2701 Navistar Drive, Lisle, Illinois 60532. At all times relevant hereto, Navistar
 Case 3:18-cv-00123-KRG Document 46 Filed 08/20/19 Page 2 of 11



     has been in the business of designing, testing, manufacturing, marketing, selling

     and supplying commercial motor vehicles including a 2016 International 4000

     Series 4300 medium-duty truck [VIN 1HTMMMMN5GH433041][referenced

     herein as the truck] that was involved in the incident described below. Defendant

     Navistar routinely and continuously markets, sells and supplies its products to

     consumers in the Commonwealth of Pennsylvania.

3.   Defendants Rush Truck Leasing, Inc. and Rush Truck Centers of Virginia, Inc.

     [referenced herein as “Rush”] have been at all relevant times corporations or

     business entities incorporated and/or licensed to conduct their business activities

     and they conduct their business activities in many different states including Texas,

     Virginia and Pennsylvania. The principal place of business for these defendants is

     555 IH-35 South, Suite 500, New Braunfels, TX 78130. The defendants are full-

     service retailers/lessors of over-the-road medium and heavy-duty trucks,

     including “the truck” involved in the incident in question. The Rush defendants

     purchased “the truck” from defendant Navistar, they owned “the truck” at the

     time of the incident and they leased it to defendant Express Light Truck, Inc.

4.   Defendant Express Light Truck, Inc. has been at all relevant times in the business

     of truck hauling and it provides delivery services to many businesses in many

     venues including the Commonwealth of Pennsylvania. This defendant is

     incorporated in the Commonwealth of Virginia and has its principal office at 7418

     Ranco Road, Richmond, VA 23228. On the day of the incident described below,

     Defendant Express through its agent and/or employee, defendant Wei Jiang, was
 Case 3:18-cv-00123-KRG Document 46 Filed 08/20/19 Page 3 of 11



     operating “the truck” it had leased from the Rush defendants in the

     Commonwealth of Pennsylvania.

5.   Defendant Wei Jiang is an individual who at all relevant times resided at 7743

     Sharewood Drive, Jessup, MD 20794. Defendant Jiang was, at the time of the

     incident described below, acting within the course and scope of his agency and/or

     employment with defendant Express, and he was operating “the truck”.

6.   Defendant Sealand Foods, Inc. has been at all relevant times in the business

     of wholesale seafood distribution and it provides delivery services to many

     businesses in many venues including the Commonwealth of Pennsylvania.

     This defendant is incorporated in the Commonwealth of Virginia and has its

     principal office at 7418 Ranco Road, Richmond, VA 23228. On the day of the

     incident described below, Defendant Sealand Foods, Inc. through its agent

     and/or employee, defendant Wei Jiang, was operating “the truck” it had

     leased from the Rush defendants in the Commonwealth of Pennsylvania.

                          STATEMENT OF JURISDICTION

7.   The matter in controversy exceeds the sum of Seventy-Five Thousand Dollars

     ($75,000), exclusive of interest, costs and attorney's fees. Plaintiffs are citizens of

     the Commonwealth of Pennsylvania and Defendants are citizens of the states of

     Illinois, Texas, Virginia, Maryland or states other than Pennsylvania.

8.   This court has diversity jurisdiction under 28 U.S.C. § 1332.

9.   Venue is properly placed under 28 U.S.C. § 1391.
 Case 3:18-cv-00123-KRG Document 46 Filed 08/20/19 Page 4 of 11



                           STATEMENT OF THE FACTS

10.   On September 8, 2017, at approximately 1646 hours, the Plaintiff John Paul

      Shimmel was lawfully operating his motorcycle traveling easterly on SR 322 (a

      two-lane road). At the same time, “the truck” was being operated by defendant

      Jiang and travelling westerly on SR 322. The defendant Jiang was unable to avoid

      a collision with the rear portion of another motorist’s vehicle, which in turn

      caused an impact. That impact then caused “the truck” to travel into the easterly

      lane of travel. As “the truck” entered the eastbound lane, the Plaintiff took

      emergent action to avoid a collision with “the truck”. That emergent action caused

      the Plaintiff to fall to the roadway and slide into a guardrail along the side of the

      road. As the result of these events and the misconduct of the defendants and

      defective design of “the truck”, the Plaintiff Shimmel suffered catastrophic

      injuries.

11.   Before the collision, the defendant Jiang did not receive any type of warning or

      notice from “the truck” of the presence of the other vehicle in his lane of travel.

12.   As the result of the misconduct of the defendants and the defective condition of

      “the truck”, the Plaintiff John Paul Shimmel suffered catastrophic injuries

      including, but not limited to skull fractures, brain injury and various bony

      fractures.

13.   The Plaintiff John Paul Shimmel has in the past and he will in the future incur the

      expense of continuing medical care, treatment, rehabilitation, long-term care and

      other associated and related expenses for the remainder of his life. The injuries

      and disabilities are permanent and catastrophic. The Plaintiff has suffered the loss
 Case 3:18-cv-00123-KRG Document 46 Filed 08/20/19 Page 5 of 11



      of the ability to pursue his employment, past and future loss of earnings capacity,

      pain and suffering, the loss of independence and other associated harm to his

      mind and body, along with other intangible losses that will be described, as well

      as the loss of life’s pleasures to be detailed during the pendency of this case and at

      trial.

                                COUNT ONE
                             STRICT LIABILITY

14.   The Plaintiffs incorporate by reference the allegations contained in paragraphs 1

      to 9 inclusive, as fully as though the same were herein set forth at length.

15.   The defendants Navistar and Rush were at all relevant times responsible for the

      design, manufacture, marketing, sale, lease and/or supply of “the truck”.

16.   The incident described above and the severe injuries causing permanent disability

      of the Plaintiff, as well as all of the losses and damages described herein were

      caused by the design, manufacture, marketing, sale, lease and/or supply of a

      defective and unreasonably dangerous product, both generally and in the

      following respects:

               a.    “the truck” was not designed to include component parts and

                     features to reduce the risk of frontal collisions by way of design

                     and installation of an appropriate driver assistance system to

                     minimize the risk and severity of foreseeable frontal collisions;

               b.    the design of “the truck” did not include reasonable, appropriate

                     and necessary alternative safety features, components and systems

                     which these defendants knew or should have known were available

                     and effective, including but not limited to a collision warning
Case 3:18-cv-00123-KRG Document 46 Filed 08/20/19 Page 6 of 11



                system and/or an autonomous braking system to provide

                appropriate tactile, haptic, auditory and/or optical alerts and/or

                brake application to minimize the risk and/or severity of

                foreseeable frontal collisions;

          c.    the design of “the truck” without reasonable, appropriate,

                necessary, and technologically feasible alternative safety features,

                components and systems such as autonomous crash avoidance

                systems to minimize the risk and/or severity of foreseeable frontal

                collisions;

          d.    failing to market this product with a standardized forward collision

                warning system and/or an autonomous braking system (such as the

                Bendix Wingman Advanced);

          e.    failing to equip this vehicle as a leased product with a forward

                collision warning system or an autonomous braking system (such

                as the Bendix Wingman Advanced);

          f.    failing to provide necessary information and/or warnings so that

                purchasers or lessees would have sufficient notice of the safety

                importance of available forward collision warnings systems and/or

                autonomous braking systems that were only supplied as optional

                equipment;

          g.    such other design and/or manufacturing defects that will be

                adduced and/or discovered during the pendency of this action.
         Case 3:18-cv-00123-KRG Document 46 Filed 08/20/19 Page 7 of 11



        17.    Because of its defective design, manufacture, production, and informational

               systems, “the truck” did not comport with the legal definitions set forth as either

               the consumer expectation test of the risk utility test and, therefore, the defendants

               are strictly liable to the Plaintiffs.

        WHEREFORE, the plaintiffs demand judgment against the defendants Navistar and

Rush and each of them in an amount in excess of Seventy-Five ($75,000.00) Dollar, plus interest

and costs.

                                        COUNT TWO
                                    PRODUCT NEGLIGENCE

        18.    Plaintiffs incorporate by reference the allegations contained in Paragraphs 1 to 17

               inclusive, as fully as though the same were set forth at length.

        19.    Defendants Navistar and Rush had a duty to exercise reasonable care in the

               design, testing, manufacture, marketing, supplying, sale and lease of “the truck”.

               The defendants failed to exercise such reasonable care and are liable to the

               Plaintiffs for negligence and carelessness both generally and in the following

               respects:

                        a.       Defendant Navistar failed to design and equip “the truck” was

                                 standard safety system to minimize the risk of foreseeable frontal

                                 collisions;

                        b.       Defendant Navistar failed to design “the truck” to include

                                 reasonable, appropriate, necessary, and technologically available

                                 alternative safety features, components and systems such as

                                 autonomous crash avoidance systems to minimize the risk and/or

                                 severity of foreseeable frontal collisions;
Case 3:18-cv-00123-KRG Document 46 Filed 08/20/19 Page 8 of 11



           c.    Defendant Navistar failed to offer and/or include as standard

                 equipment for “the truck” appropriate and reasonable alternative

                 safer features that the defendant offered and/or included as

                 standard equipment on other products, including forward collision

                 mitigation systems;

           d.    Defendant Navistar failed to standardize forward collision

                 mitigation systems or properly market them to make them

                 affordable and attractive to purchasers such as defendant Rush.

           e.    Defendant Navistar made careless corporate business decisions to

                 enhance profits by only offering necessary and reasonable

                 collision avoidance systems as optional equipment;

           f.    Defendant Rush made careless corporate business decisions to

                 minimize expenses by failing to purchase a necessary and

                 reasonable collision avoidance system that was offered by

                 defendant Navistar as an option on “the truck”;

           g.    Defendant Rush careless failed to equip “the truck” with

                 reasonable, appropriate, necessary and technologically available

                 safety features and systems such as those described herein so as

                 not to subject others to foreseeable harm and injury;

           h.    Defendant Navistar failed to adequately inform defendant Rush of

                 the safety benefit and importance of the collision avoidance

                 systems that were available with “the truck”;
          Case 3:18-cv-00123-KRG Document 46 Filed 08/20/19 Page 9 of 11



                       i.      Defendant Rush failed to adequately inform defendant Express of

                               the availability of comparable trucks with collision avoidance

                               systems; and,

                       j.      Defendants Navistar and/or Rush failed to take necessary steps to

                               retrofit “the truck” with a reasonable collision avoidance system.

                       k.      such other acts or omissions constituting carelessness, negligence,

                               and/or reckless disregard for the safety of the motoring public and

                               its customers, as may appear during the course of discovery

                               procedures or which may be adduced at the trial of this case.

         WHEREFORE, the Plaintiffs demand judgment against Defendant Navistar and Rush,

and each of them, compensatory damages in an amount in excess of $75,000.00, plus interest and

costs.

                          COUNT THREE
    NEGLIGENCE DEFENDANTS EXPRESS , JIANG and SEALAND FOODS, INC.

         20.   Plaintiffs incorporate by reference the allegations contained in Paragraphs 1 to 13

               inclusive, as fully as though the same were set forth at length.

         21.   The defendant Jiang was operating “the truck” in the course and scope of his

               employment and/or as an agent of defendants Express and/or Sealand Foods,

               Inc. when the incident described herein occurred.

         22.   The defendant Jiang and defendants Express and Sealand Foods, Inc. who are

               liable for the misconduct of defendant Jiang, were careless and/or negligent in the

               operation of “the truck” in the following regards:

                      a.      Failing to keep a proper lookout;

                      b.      Failing to slow or bring “the truck” to a stop;
        Case 3:18-cv-00123-KRG Document 46 Filed 08/20/19 Page 10 of 11



                     c.      Failing to minimize the risk of a collision; and,

                     d.      Other acts of negligence that may be adduced during the pendency

                             of this case.

       WHEREFORE, the Plaintiffs demand judgment against defendants Express and Jiang,

and each of them, for compensatory damages in an amount in excess of $75,000.00, plus interest

and costs.

       DATED:        August 20, 2019

                                                    By:

                                                    /s/ Larry Coben_____________________
                                                    Larry E. Coben [Admitted Pro Hac Vice]
                                                    ANAPOL WEISS
                                                    Attorneys for Plaintiffs

                                                            And

                                                    Gerald J. Hutton
                                                    EDGAR SNYDER & ASSOCIATES
                                                    Attorney for Plaintiffs
        Case 3:18-cv-00123-KRG Document 46 Filed 08/20/19 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Plaintiff’s Amended Complaint was

served this 20th day of August 2019 via the Court’s electronic filing system upon the

following counsel of record:



       Kathleen S. McAllister, Esquire
       DIBELLA, GEER, MCALLISTER & BEST, P.C.
       20 Stanwix Street, 11th Floor
       Pittsburgh, Pennsylvania 15222
       KMcAllister@dgmblaw.com
       Attorney for Defendants Express Light Trucking, Inc. and Wei Jiang

       Robert J. Hafner, Esquire
       GOLDBERG SEGALLA
       1700 Market Street, Suite 1418
       Philadelphia, Pennsylvania 19103-3907
       rhafner@goldbersegalla.com
       Attorney for Defendant Navistar International Corp.

       Jim F. Marrion, Esquire
       Brennan P. Hart, Esquire
       PIETRAGALLO, GORDON, ALFANO, BOSICK & RASPANTI, LLP
       One Oxford Centre, 38th Floor
       Pittsburgh, Pennsylvania 15219
       JFM@Pietragallo.com
       PBH@Pietragallo.com
       Attorneys for Defendants Rush Truck Leasing and Rush Enterprises, Inc.
